     Case 2:16-cv-00722-RFB-EJY Document 119 Filed 01/16/21 Page 1 of 2




1    DICKINSON WRIGHT PLLC
     JOHN L. KRIEGER
2    Nevada Bar No: 6023
     JKrieger@dickinsonwright.com
3    8363 West Sunset Road, Suite 200
4    Las Vegas, Nevada 89113
     Telephone: (702) 550-4400
5    Facsimile: (844)670-6009

6    JOHN S. ARTZ (admitted pro hac vice)
     Michigan Bar No. P48578
7
     JSartz@dickinsonwright.com
8    350 S Main St. Suite 300
     Ann Arbor, MI 48104
9
     FRANKLIN M. SMITH (admitted pro hac vice)
10   Michigan Bar No. P76987
     FSmith@dickinsonwright.com
11
     ARIANA D. PELLEGRINO (admitted pro hac vice)
12   Michigan Bar No. 79104
     APellegrino@dickinsonwright.com
13   2600 West Big Beaver Rd., Suite 300
     Troy, MI 48084
14
     Counsel for Plaintiffs/Counterdefendants
15

16
                               UNITED STATES DISTRICT COURT
17
                                        DISTRICT OF NEVADA
18

19    INAG, INC., a Nevada corporation,              Case No.: 2:16-cv-00722-RFB-GWF
20                              and
21
      MARK H. JONES and SHERYLE L.
                                                     STIPULATION TO EXTEND PLAINTIFFS’
22    JONES as Trustees of the Mark Hamilton         TIME TO RESPOND TO DEFENDANT’S
      Jones and Sheryle Lynn Jones Family            MOTION FOR SUMMARY JUDGEMENT
23    Trust U/A/D November 7, 2013,                  OF NON-INFRINGEMENT AND
                                                     INVALIDITY (ECF NO. 116)
24           Plaintiffs/Counterdefendants,
      v.                                             (FIRST REQUEST)
25

26    RICHAR, INC. a Nevada corporation

27           Defendant/Counterclaimant.

28

                                                Page 1 of 2
     Case 2:16-cv-00722-RFB-EJY Document 119 Filed 01/16/21 Page 2 of 2




1             Plaintiffs INAG, Inc. and Mark H. Jones and Sheryle L. Jones as Trustees of the Mark
2    Hamilton Jones and Sheryle Lynn Jones Family Trust U/A/D November 7, 2013 (collectively
3    “INAG”), and Defendant Richar, Inc. (“Richar”), by and through their attorneys, and pursuant to
4    LR IA 6-1, hereby stipulate to a one-week extension of time for INAG to respond to Richar’s
5    Motion for Summary Judgment of Non-Infringement and Invalidity. (ECF No. 116, “Motion”.)
6    Richar filed its Motion on January 13, 2021, setting a current response deadline February 3,
7    2021.
8             Due in part to the number and nature of claims requiring briefing, as well as the schedule
9    of counsel, INAG seeks a short extension of one (1) week to complete and file its responsive
10   papers. The extension sets a new response deadline of February 10, 2021.
11            This is the first stipulation and requested Order regarding an extension of time to submit
12   a response to the Motion.
13            The parties’ request is brought for the good cause shown and is not sought for purpose of
14   delay.
15            IT IS SO STIPULATED AND AGREED:
16            Dated: January 15, 2021                             DICKINSON WRIGHT PLLC
17                                                                By: /s/John L. Krieger
                                                                     John L. Krieger
18                                                                   Attorneys for Plaintiffs
19            Dated: January 15, 2021                             GREENBERG TRAURIG, LLP
20                                                                By: /s/Tyler R. Andrews
                                                                     Tyler R. Andrews
21                                                                   Attorneys for Defendant
22
              IT IS SO ORDERED
23
              Dated: January 16th
                             __, 2021                             By:
24                                                                      United States District Judge
25

26
     4818-8714-6711 v2 [35761-72]
27

28

                                                 Page 2 of 2
